DETAILED ACTION
This Action is in response to communications filed on 04/19/2022.
Claims 1, 4, 9 and 12 have been amended, claims 1 and 9 being independent claims.
Claims 2-3, 5, 8, 10-11, 13 and 16 have been cancelled. There are no new claims.
Claims 1, 4, 6-7, 9, 12, 14-15 and 17 are presented for examination. 
Claims 1, 4, 6-7, 9, 12, 14-15 and 17 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2022 was filed after the mailing date of the non-final office action on 01/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments Regarding Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to limitation “performing at least one of compressing or encrypting to the data to derive compressed or encrypted data; and transmitting the compressed or encrypted data to a cloud server, and enabling the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on the received data” of independent claims 1 and 9 (see page 6-11 of REMARKS, filed 04/19/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s remaining amendment/ arguments, see page 6-11 of REMARKS, filed 04/19/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 04/19/2022, applicant puts forth in substance that:
“It is respectfully submitted that neither Zhu nor Dandekar discloses or suggests transforming the data structure of the data to obtain data in compliance with a preset data structure, where data structures of obtained data in compliance with the preset data structure are identical for data generated in different operating environments, and performing at least one of compressing or encrypting to the transformed data with identical data structure and transmitting the compressed or encrypted data to the cloud server, enable the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on the data received by the cloud server.
….
Therefore, even though Zhu discloses that "after receiving the listening data, the database format specified in the database storage table can be convert, so that the upper level UI of the terminal aims at the data in the same format when the data is displayed' (see lines 2-5, page 7 of Zhu), since an exact opposite teaching is provided by Dandekar, the technical solution in the amended claim 1, in particular the emphasized part cannot be achieved by Zhu in view of Dandekar. 
Moreover, even though Dandekar discloses that the raw data could be processed according to rules that allows to optimize performance, throughput, latency or the like (see lines 49-57, column 17 of Dandekar), it fails to disclose the transformed data could be compressed or encrypted. 
Furthermore, it can be seen from the disclosure of Dandekar, "Those skilled in the art will recognize that the computing service 300 can be described as a "cloud" environment ... The computing service 300 may be used to host or provide any number of potential services to customers, such as storage, compute, or other services " (see lines 1-4, column 12 and lines 23-25, column 13 of Dandekar) that the "cloud" environment in Dandekar can be considered as a computing server which can provide services to the customers, therefore Dandekar also fails to disclose that the compressed or encrypted data derived from the transformed data with identical data structures could be applied by the cloud server to simulate and recover the driving scenario of the unmanned vehicle. 
Hence, Zhu and Dandekar fail to disclose the above distinguishing features.” (See page 6-9 of REMARKS, filed 04/19/2022).

In response to the applicant’s arguments with respect to limitation “performing at least one of compressing or encrypting to the data to derive compressed or encrypted data; and transmitting the compressed or encrypted data to a cloud server, and enabling the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on the received data”, it is reiterated that the applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the applicant’s arguments against the reference to Dandekar, it is noted that the applicant’s arguments are moot because the new ground of rejection does not rely on Dandekar reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant submits that Zhu does not disclose or suggest transforming the data structure of the data to obtain data in compliance with a preset data structure, where data structures of obtained data in compliance with the preset data structure are identical for data generated in different operating environments. 
Examiner disagrees, and notes that in Zhu, currently received listening data should be converted to the desired data format. More specifically, data conversion can be performed on the received listening data after determining the target data conversion mode, i.e., the received monitoring data is converted into a preset target data format (i.e., the data format acceptable by the upper UI) according to the determined target data conversion mode, namely the target data (see [0058]-[0059]). Examiner articulates that preset target (desired) data format corresponds to preset data structure; and that converting into a preset target data format that is acceptable by the upper UI corresponds to transforming to obtain data in compliance with a preset target data format.
In addition, in Zhu, a table corresponding to the correspondence between the database storage table (the type identifier and the data format conversion mode) is pre‐defined… the terminal pre‐stores the corresponding relationship between the device type of each different unmanned aerial vehicle device and the data conversion mode needing to perform data conversion according to the target type identifier of the carried unmanned aerial vehicle device (see [0058]-[0059]). Examiner articulates that data converted into a preset target data format that is acceptable by the upper UI corresponds to identical data structure that is in compliance.
In response to applicant's argument that the cited reference to Zhu fails to mention anything about there being several different operating systems available for the unmanned vehicle, it is noted that the features upon which applicant relies (i.e., operating systems) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, applicant relies on Gong reference to show that there are several different operating environments available for the unmanned vehicle (see [1023]).

“Gong fails to disclose the distinguishing features listed above and cannot cure these deficiencies of Zhu and Dandekar. 
Specifically, Gong at best discloses that there may be different visions of operating system in the UAV but fails to disclose the different visions of the operating systems in the UAV could generate data in different formats. Moreover, Gong further fails to disclose to transform the data structure of the data to obtain data in compliance with a preset data structure, where data structures of obtained data in compliance with the preset data structure are identical for data generated in different operating environments, and perform at least one of compressing or encrypting to the transformed data with identical data structure and transmit the compressed or encrypted data to the cloud server, enable the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on the data received by the cloud server. Therefore, Gong also fails to disclose the distinguishing features as defined in amended claim 1.” (See page 9 of REMARKS, filed 04/19/2022).	

In response to applicant's argument, Examiner notes that applicant admits that cited reference to Gong discloses that there may be different visions of operating system in the UAV (see page 9 of REMARKS, filed 04/19/2022). 
Applicant’s remaining arguments with respect to cited reference to Gong have been considered but are moot because the new ground of rejection does not rely on Gong reference for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

“Garst fails to disclose the distinguishing features listed above and cannot cure these deficiencies of Zhu, Gong, and Dandekar. 
Moreover, Garst disclose a method and apparatus for enforcing software licenses for resource libraries such as application program interface (API), and particularly discloses that the "An API has three major functions: it receives requests from an application program to carry out fundamental operations such as receiving user input or displaying output; it converts each request into a form understandable by the particular operating system then in use; and it receives responses and results from the operating system, formats them in a uniform way, and returns them to the application programs" (see lines 41 to 48, column 7 of Garst). Throughout the entire disclosure of Garst, there is no teaching about transforming the data structure of the data to obtain data in compliance with a preset data structure, where data structures of obtained data in compliance with the preset data structure are identical for data generated in different operating environments, and performing at least one of compressing or encrypting to the transformed data with identical data structure and transmitting the compressed or encrypted data to the cloud server, enabling the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on the data received by the cloud server. Therefore, Garst also fails to disclose the distinguishing features as defined in amended claim 1.” (See page 9-10 of REMARKS, filed 04/19/2022).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to cited reference to Garst have been considered but are moot because the new ground of rejection does not rely on Garst reference for any teaching or matter specifically challenged in the argument.

“Elkabetz fails to disclose the distinguishing features listed above and cannot cure these deficiencies of Zhu, Gong, Dandekar and Garst. 
Furthermore, Elkabetz merely discloses that the collection post-processing programs are sequenced and the execution of the collection post-processing programs would not start until the data is available, where when the data is available, the parallel processing programs that break up a processing task into many tasks can be independently executed on a plurality of computer processors (see par. [0107] on the description of the Elkabetz). Since throughout the whole description, Elkabetz fails to disclose the different operating environments of the unmanned, as well as the data structures of the data generated in the operating environment of the unmanned vehicle, therefore, Elkabetz fails to mention any limitation about transforming the data structure of the data to obtain data in compliance with a preset data structure, where data structures of obtained data in compliance with the preset data structure are identical for data generated in different operating environments, and performing at least one of compressing or encrypting to the transformed data with identical data structure and transmitting the compressed or encrypted data to the cloud server, enabling the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on the data received by the cloud server as defined in amended claim 1. Therefore, Elkabetz also fails to disclose the distinguishing features as defined in amended claim 1.
For at least the foregoing reasons, Applicant submits that amended claim 1 is non obvious over Zhu in view of Dandekar, Gong, Garst and Elkabetz, and is thus patentable over Zhu in view of Dandekar, Gong, Garst and Elkabetz. Independent claim 9, which includes similar distinguishing features as the amended claim 1, is also patentable over Zhu, Dandekar and Elkabetz. Dependent claims 4, 6-7, 12, 14-15 and 17, which are depend from amended claims 1 and 9 respectively, are also patentable over Zhu in view of Dandekar, Gong, Garst and Elkabetz..” (See page 10-11 of REMARKS, filed 04/19/2022).

Applicant’s arguments with respect to cited reference to Elkabetz (see page 10-11 of REMARKS, filed 04/19/2022) have been considered but are moot because the new ground of rejection does not rely on Elkabetz reference for any teaching or matter specifically challenged in the argument.

Applicant's arguments for the independent claim 9 (see page 11 of REMARKS, filed 04/19/2022) appear to stem from the applicant's assertion that limitations in similarly recited claim 1 is/ are allowable. However, as set forth above, this assertion does not hold ground, and therefore, the rejection of independent claim 9 remains.

Applicant's arguments for the dependent claims 4, 6-7, 12, 14-15 and 17 (see page 11 of REMARKS, filed 04/19/2022) appear to stem from the applicant's assertion that respective independent claims 1 and 9 is/ are allowable. However, as set forth above, this assertion does not hold ground, and therefore, the rejection of dependent claims 4, 6-7, 12, 14-15 and 17 persist.

Examiner’s Note
In view of the amended Claims 1 and 9 that recite the limitation “enabling the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on the received data” (see last 5 lines of representative claim 1), Examiner considered the applicant’s disclosure for support (NEW MATTER) and enablement issues under 35 USC § 112. 
Examiner notes that the only instance where the claimed limitations “simulate” and/or “recover a driving scenario” are suggested in the application as filed is in paragraph [0004], which is the “Background” of the inventions, discussing the state of the prior art, and not the instant application. The rest of the applicant’s invention (specification paragraphs of the invention, and/or the drawings) fail to describe or provide additional support for the claimed functionality.
However, it is also noted that any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. Any part of the specification can support an enabling disclosure, even a background section that discusses, or even disparages, the subject matter disclosed therein. See MPEP 2164.01 “Test of Enablement”. 
More specifically, the test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation. A patent need not teach, and preferably omits, what is well known in the art (see MPEP 2164.01). 
Therefore, after considering all the factors related to the enablement issue, the Examiner concludes that it would not require undue experimentation to practice the claimed invention, and that the amended claim does not introduce new matter and/or enablement issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4, the amended claim depends on claim 1, and recites the limitation "…wherein the performing data processing to the data in compliance with the preset data structure to derive processed data comprises: scheduling the data in compliance with the preset data structure into parallel threads for the data processing to derive the processed data" in lines 1-3. There are insufficient antecedent basis for these limitations in the claim.

Regarding Claim 12, the amended claim depends on claim 9, and recites the limitation, "… schedule the data in compliance with the preset data structure into parallel threads for the data processing to derive the processed data" in lines 1-3. There are insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-7, 9, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (hereinafter, Zhu, WO 2019/127229 A1) in view of Gong et al. (hereinafter, Gong, US 20160292403 A1) in view of Garst et al. (hereinafter, Garst, US 6188995 B1) in view of Anderson et al. (hereinafter, Anderson, US 20170359317 A1) in view of the Background of the Invention.

NOTE: Cited reference to Zhu (WO 2019/127229 A1) has an International Filing Date of Dec. 28, 2017 (Application No. PCT/CN2017/119446), and includes US as “Designated States”. The original version (published in Chinese, with only the Abstract in English) was previously made of record. However, a PatentScope (WIPO) machine translation version is being used for citation purpose (also previously made of record).

Regarding claim 1, Zhu discloses a data processing method based on an unmanned vehicle, which is applicable in the unmanned vehicle (see [0048] in view of Fig.3:301-304; FIG.3 illustrates a method of monitoring data acquired by monitoring an unmanned aerial vehicle device), the method comprising: 
acquiring data generated in an operating environment set in an unmanned vehicle (see [0049]-[0050]; acquiring monitoring data forwarded by the monitoring device… monitoring data is broadcasted by an unmanned aerial vehicle device through the monitoring device… transmitting data collected by various sensors on the drone device in a broadcast form) and type information of the operating environment (see [0052]-[0054]; determining a target type identifier of the unmanned aerial vehicle device… the format of the currently received listening data is determined according to a predetermined parsing rule… the format of the listening data is related to the device type of the drone device, i.e., related to the target type identifier of the drone device); 
acquiring a data transformation logic corresponding to the type information from a pre-stored adaption repository (see [0055] in view of [0054]; determining a target data conversion mode corresponding to the target type identifier according to a correspondence between a pre‐stored type identifier and a data format conversion mode), wherein the pre-stored adaption repository stores data transformation logics corresponding to different type information (see [0056]-[0058]; a table corresponding to the correspondence between the database storage table (the type identifier and the data format conversion mode) is pre‐defined… the terminal pre‐stores the corresponding relationship between the device type of each different unmanned aerial vehicle device and the data conversion mode needing to perform data conversion according to the target type identifier of the carried unmanned aerial vehicle device); and
transforming a data structure of the data according to the data transformation logic corresponding to the type information to obtain data in compliance with a preset data structure (see [0058]-[0059]; currently received listening data should be converted to the desired data format … Data conversion can be performed on the received listening data after determining the target data conversion mode. That is, the received monitoring data is converted into a preset target data format (i.e., the data format acceptable by the upper UI) according to the determined target data conversion mode, namely the target data; examiner articulates that preset target (desired) data format corresponds to preset data structure; examiner also articulates that converting into a preset target data format that is acceptable by the upper UI corresponds to transforming to obtain data in compliance with a preset target data format), wherein data structures of obtained data in compliance with the preset data structure are identical for data generated in the different operating environments (see [0056]-[0059]; For different models or different sets of drone devices, the format of the collected status data is different; and the transmission protocol between the drone device and the monitoring device and/or the transmission protocol between the monitoring device and the terminal may also be different due to different devices, that is, the format of the listening data received by the terminal is also different… after receiving the monitoring data, the database format specified in the database storage table can be converted, so that the upper layer UI of the terminal aims at the data in the same format when the data is displayed; a table corresponding to the correspondence between the database storage table (the type identifier and the data format conversion mode) is pre‐defined… the terminal pre‐stores the corresponding relationship between the device type of each different unmanned aerial vehicle device and the data conversion mode needing to perform data conversion according to the target type identifier of the carried unmanned aerial vehicle device; the received monitoring data is converted into a preset target data format (i.e., the data format acceptable by the upper UI) according to the determined target data conversion mode, namely the target data; examiner articulates that preset target (desired) data format corresponds to preset data structure that are the same).
Zhu further discloses wherein the type identification of the drone device may uniquely identify the device type of the drone device (see [0054]), Zhu does not explicitly disclose wherein the type information is an identification of the operating environment, there are several different operating environments available for the unmanned vehicle, and data generated in the different operating environments are in different formats; performing at least one of compressing or encrypting to the data in compliance with the preset data structure to derive compressed or encrypted data; and transmitting the compressed or encrypted data to a cloud server, and enabling the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on the received data.
Gong discloses acquiring type information of the operating environment, wherein the type information is an identification of the operating environment (see [0009]; receive a UAV identifier indicative of a UAV type; also see [0157]; The unique identifier may be any type of identifier that may uniquely identifier a UAV from other UAVs; also see [0260]; there may be a one to one correspondence between software versions and identification modules. The software version may be unique or substantially unique to the UAV; also see [1020]; the software may be an operating system of the UAV… needed to operate the UAV), there are several different operating environments available for the unmanned vehicle (see [1023]; a UAV may be inoperable without having a most recent (latest) version of the software. In some instances, the UAV may have limited functionality if the UAV does not have the software or the most updated version of the software. The limited functionality may impose stricter operational limits on the UAV, compared to a regular operational mode in which the software is fully updated; also see [1020]; the software may be an operating system of the UAV… needed to operate the UAV. For example, a user may use the software to control one or more functions of the UAV, such as power on/off, attitude control, direction control, speed control, acceleration control, and/or altitude control of the UAV; also see [1025]; software update may be transmitted from a server to the UAV; examiner articulates that the UAV with software/ operating system version that impose stricter operational limits on the UAV corresponds to outdated/ limited type operating environment available for the unmanned vehicle, while the UAV with most recent (latest/ updated) version of software/ operating system that impose regular operational mode corresponds to regular/ operational type operating environment available for the unmanned vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gong with Zhu to acquire type information of the operating environment, wherein the type information is an identification of the operating environment, there are several different operating environments available for the unmanned vehicle.
One of ordinary skill in the art would have been motivated to cause the UAV to comply with one or more rules that are laid out by the control entity (Gong: see 1021).
Zhu (modified by Gong) does not explicitly disclose data generated in the different operating environments are in different formats; performing at least one of compressing or encrypting to the data in compliance with the preset data structure to derive compressed or encrypted data; and transmitting the compressed or encrypted data to a cloud server, and enabling the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on the received data.
Garst discloses data generated in the different operating environments are in different formats (see Col.7: line 40-48; it (API) receives responses and results from the operating system (the particular operating system then in use), formats them in a uniform way, and returns them to the application program; formatting responses and results from the operating system in a uniform way indicate that the responses and results from the operating system in use are in different formats).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Garst with Zhu and Gong so that data generated in the different operating environments are in different formats.
One of ordinary skill in the art would have been motivated so the responses and results from the operating system can be formatted in a uniform way even if the API is prepared in any of several executable formats depending on the operating system (in Garst, see Col.7: line 40-48, also see Col.8: lines 6-7).
Although, and as set forth above, Zhu discloses obtaining the data in compliance with the preset data structure (see [0058]-[0059]), Zhu (modified by Gong and Garst) does not explicitly disclose performing at least one of compressing or encrypting to the data in compliance with the preset data structure to derive compressed or encrypted data; and transmitting the compressed or encrypted data to a cloud server, and enabling the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on the received data.
Anderson discloses performing at least one of compressing or encrypting to the data to derive compressed or encrypted data (see Abstract lines 9-11; encrypting, using a cloud session key, the first encrypted data using a remote-side transport protocol to provide second encrypted data; also see [0012]-[0013] and [0072]); and 
transmitting the compressed or encrypted data to a cloud server (see last 2 lines of Abstract; sending the second encrypted data to the cloud storage or server; also see [0012]-[0013] and [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson with Zhu, Gong and Garst to perform at least one of compressing or encrypting to the data in compliance with the preset data structure to derive compressed or encrypted data; and to transmit the compressed or encrypted data to a cloud server.
One of ordinary skill in the art would have been motivated to be able to securely send or write data to a cloud storage or server (in Anderson, see Abstract lines 1-2).
Zhu (modified by Gong, Garst and Anderson) does not explicitly disclose enabling the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on the received data.
However, the Background of the Invention discloses there are several different operating environments available for the unmanned vehicle (see specification paragraph [0003] of the instant application; There are several different unmanned vehicle operating environments at present), data generated in the different operating environments are in different formats (see specification paragraph [0005] of the instant application; in prior art, data generated in different unmanned vehicle operating environments may be in different formats); and 
transmitting the data to a cloud server, and enabling the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on the received data (see specification paragraph [0004] of the instant application; In prior art, a data collecting unit in an unmanned vehicle can collect data generated in an unmanned vehicle operating environment, and transmit the data to a cloud server. The cloud server processes the data, and further performs a simulation to recover the actual driving scenario that the unmanned vehicle is in).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the Background of the Invention with Zhu, Gong, Garst and Anderson to transmit the compressed or encrypted data to a cloud server, and to enable the cloud server to simulate and recover a driving scenario of the unmanned vehicle based on the received data.
One of ordinary skill in the art would have been motivated to facilitate the optimization of an unmanned vehicle driving algorithm (see Background paragraph [0004] of the instant application).

Regarding claim 6, Zhu (modified by Gong, Garst, Anderson and Background of the Invention) discloses the method according to claim 1, as set forth above. In addition, Zhu further discloses wherein the acquiring type information of the operating environment comprises: 
acquiring data structure information of the data generated in the operating environment (see [0054]; For different models or different sets of drone devices, the format of the collected status data is different; and the transmission protocol between the drone device and the monitoring device and/or the transmission protocol between the monitoring device and the terminal may also be different due to different devices, that is, the format of the listening data received by the terminal is also different. In the present embodiment, in order for the terminal to parse the monitoring data to obtain the data finally displayed at the display interface of the terminal, the format of the currently received listening data needs to be determined according to a predetermined parsing rule. In this embodiment, the format of the listening data is related to the device type of the drone device, i.e., related to the target type identifier of the drone device, wherein the type identification of the drone device may uniquely identify the device type of the drone device in order to determine the format of the listening data and the parsing method of the listening data in subsequent operations); and 
identifying type information corresponding to the data structure information according to a predefined corresponding relationship between data structure information and type information to derive the type information of the operating environment (see [0018] determine a target type identifier of the unmanned aerial vehicle device, and determine a target data conversion mode corresponding to the target type identifier according to a correspondence between a pre‐stored type identifier and a data format conversion mode).

Regarding claim 7, Zhu (modified by Gong, Garst, Anderson and Background of the Invention) discloses the method according to claim 1, as set forth above. In addition, Zhu further discloses wherein the acquiring type information of the operating environment comprises: 
acquiring data structure information of the data generated in the operating environment (see [0054]; For different models or different sets of drone devices, the format of the collected status data is different; and the transmission protocol between the drone device and the monitoring device and/or the transmission protocol between the monitoring device and the terminal may also be different due to different devices, that is, the format of the listening data received by the terminal is also different. In the present embodiment, in order for the terminal to parse the monitoring data to obtain the data finally displayed at the display interface of the terminal, the format of the currently received listening data needs to be determined according to a predetermined parsing rule. In this embodiment, the format of the listening data is related to the device type of the drone device, i.e., related to the target type identifier of the drone device, wherein the type identification of the drone device may uniquely identify the device type of the drone device in order to determine the format of the listening data and the parsing method of the listening data in subsequent operations); and 
recognizing the data structure information using a preconfigured recognition model (see [0054]; the format of the currently received listening data needs to be determined according to a predetermined parsing rule) to derive the type information of the operating environment (see [0018] determine a target type identifier of the unmanned aerial vehicle device, and determine a target data conversion mode corresponding to the target type identifier according to a correspondence between a pre‐stored type identifier and a data format conversion mode).

As for Claims 9 and 17, the claims list all the same elements of claim 1, but in a data processing apparatus (see Zhu, Fig.12; also see [0027] and [0120]-[0121]) comprising: a memory (see Zhu, Fig.12:1003) and a processor (see Zhu, Fig.12:1002); and a non- volatile storage medium, comprising: a readable storage medium with computer instructions (see Zhu, [0026] and [0120]-[0121]) form to implement the data processing method based on an unmanned vehicle according to claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 9 and 17.  

As for Claims 14-15, the claims do not teach or further define over the limitations in claims 6-7. Therefore, claims 14-15 are rejected for the same reasons as set forth in claims 6-7 respectively.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (hereinafter, Zhu, WO 2019/127229 A1) in view of Gong et al. (hereinafter, Gong, US 20160292403 A1) in view of Garst et al. (hereinafter, Garst, US 6188995 B1) in view of Anderson et al. (hereinafter, Anderson, US 20170359317 A1) in view of the Background of the Invention in view of Elkabetz et al. (hereinafter, Elkabetz, US 20190340940 A1).

Regarding claim 4, Zhu (modified by Gong, Garst, Anderson and Background of the Invention) discloses the method according to claim 1, including performing data processing to the data in compliance with the preset data structure to derive processed data, as set forth above (see Zhu that transforms data for compliance, in view of Abstract in Anderson that performs data encryption). Zhu (modified by Gong, Garst, Anderson and Background of the Invention) does not explicitly disclose scheduling the data in compliance with the preset data structure into parallel threads for the data processing to derive the processed data.
Elkabetz discloses scheduling the data in compliance with the preset data structure (see [0052]; stored data is formatted in a manner that allows more efficient further processing; also see [0055]; server also pre-calculates and updates pre-calculated data filters for translating collected information into formats usable by other servers) into parallel threads for the data processing to derive the processed data (see [0107]; one or more collection post-processing programs are executed by one or more processors of the system. These post-collection processing programs are sequenced by the system configuration so that data dependencies are honored and parallel processing pipelines are correctly configured… parallel processing programs break up a processing task into many tasks that are executed independently on a plurality of computer processors; also see Fig.5 in view of [0072]-[0074] for scheduling cadence cycle processing steps to generate/ calculate forecast data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Elkabetz with Zhu, Gong, Garst, Anderson and Background of the Invention so that performing data processing to the data in compliance with the preset data structure to derive processed data comprises: scheduling the data in compliance with the preset data structure into parallel threads for the data processing to derive the processed data.
One of ordinary skill in the art would have been motivated to enable the near real-time calculation of weather data and forecast weather data using high frequency sensor data (Elkabetz: [0034]).

As for Claim 12, the claim does not teach or further define over the limitations in claim 4. Therefore, claim 12 is rejected for the same reasons as set forth in claim 4.


Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeager et al. (US 20090112388 A1) discloses unmanned vehicle simulation system to promote interoperability among a number of differing types of unmanned vehicles through a common user interface, a STANAG 4586 specification.
Smith et al. (US 20090216390 A1) teaches unmanned vehicle message conversion.
Ericson et al. (US 11037187 B2) discloses cross-platform tracking of user generated data for unified data output.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                                                                                                                                                                                                                                /KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453